In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
Nos. 16-3510 & 16-3518
UNITED STATES OF AMERICA,
                                                  Plaintiff-Appellee,

                                v.

VICENTE QUIROZ,
                                              Defendant-Appellant.
                    ____________________

        Appeals from the United States District Court for the
           Northern District of Illinois, Eastern Division.
       Nos. 13 CR 21; 13 CR 968 — Thomas M. Durkin, Judge.
                    ____________________

  ARGUED SEPTEMBER 8, 2017 — DECIDED OCTOBER 26, 2017
                    ____________________

   Before MANION, KANNE, and HAMILTON, Circuit Judges.
    KANNE, Circuit Judge. Defendant-Appellant Vicente Qui-
roz brokered large drug transactions. For his role in a meth-
amphetamine transaction, he was convicted after a bench trial
in January 2015. (Case No. 16-3518.) Then, in a second trial in
July of that year, he was convicted by a jury for his role in a
marijuana transaction. (Case No. 16-3510.)
2                                       Nos. 16-3510 & 16-3518

   Before both trials, Quiroz moved to suppress statements
he made after his arrest, arguing that he was not read his Mi-
randa warnings. The district court found that the warnings
were given and that Quiroz voluntarily waived his rights. It
admitted into evidence Quiroz’s statements in both trials.
   The district court also admitted several out-of-court state-
ments at both trials. It admitted recorded conversations be-
tween Quiroz and the government’s confidential informant.
And it admitted recordings of other declarants under the
hearsay exception for coconspirator statements.
    In this consolidated appeal from his convictions in both
trials, Quiroz argues that the district court improperly admit-
ted his own post-arrest statements and the out-of-court state-
ments of the confidential informant and coconspirators. We
disagree, so we affirm both of Quiroz’s convictions.
                         I. BACKGROUND
    In 2011, Benjamin Vance met Vicente Quiroz. In May 2012,
Vance was arrested by the Drug Enforcement Agency
(“DEA”) for trafficking in cocaine and began cooperating
with the government. In a series of recorded phone calls from
October 2012 through January 2013, Vance and Quiroz ar-
ranged the purchase of approximately 70 pounds of metham-
phetamine and approximately 1,200 pounds of marijuana.
Quiroz brokered the transactions, setting Vance up with the
sellers.
    A. Investigation and Arrest of Quiroz
    In October 2012, Quiroz told Vance that he had arranged
for two suppliers to deliver 50 pounds of methamphetamine
to Vance. Under the DEA’s direction, Vance told Quiroz that
he knew a pilot who could pick up the methamphetamine in
Nos. 16-3510 & 16-3518                                        3

Indio, California. Quiroz responded that he would send a
courier named Javier to deliver the methamphetamine to
Vance’s pilot and gave Vance that courier’s phone number. On
October 10th, an undercover DEA agent posed as the pilot and
called that number. His call was returned by a man who iden-
tified himself as Javier. Javier agreed to meet the agent at a
McDonald’s, where he delivered a box containing 10 packages
of methamphetamine totaling nearly 22 pounds in weight.
The DEA surveilled the encounter.
   About a week later, Quiroz asked Vance if he wanted to
pick up more methamphetamine in the Chicagoland area,
giving him the number of a courier named Cesar. Cesar and
Vance arranged to meet in the parking lot of Rivers Casino
near O’Hare airport. Under DEA surveillance, Vance went to
the parking lot wearing a recording device. There, Cesar took
a box from his car and placed it into Vance’s vehicle. That box
contained 22 packages of methamphetamine totaling about 44
pounds in weight.
    In January 2013, Quiroz told Vance that he had an availa-
ble marijuana delivery and that he would give the courier,
later identified as Hector Barraza, Vance’s number. Vance and
Barraza arranged the delivery, and they met at a McDonald’s
outside Berwyn, Illinois. Vance asked to see the marijuana be-
fore he agreed to purchase it. Barraza indicated the marijuana
was nearby, and the two then met at a Denny’s restaurant un-
der DEA surveillance. Barraza delivered a black bag of mari-
juana to Vance, then left to get the rest. The DEA arrested Bar-
raza after he returned to the Denny’s parking lot in a van con-
taining 202 cylinders of marijuana totaling about 1,200
pounds in weight.
4                                       Nos. 16-3510 & 16-3518

    On March 27, 2013, DEA Agents Christopher O’Reilly and
David Brazao arrested Quiroz outside his mother’s home in
Phoenix, Arizona. The officers placed him in the back seat of
Agent O’Reilly’s car while the agents conducted a protective
sweep of the home with Quiroz’s consent. After the security
search, Agent O’Reilly read Quiroz his Miranda rights, recit-
ing them partly from his Miranda card and partly from his
own memory. According to Agent O’Reilly’s testimony, Qui-
roz did not seem confused in any way or ask any questions;
he was nervous but “seemed to understand everything [the
agents] were saying.” (Bench Trial R. 204 at 39.) When asked
if he understood the rights that had just been read to him,
Quiroz responded, “I did nothing.” (Id. at 38, 73.)
   Agents O’Reilly and Brazao then explained their investi-
gation and told him about the phone recordings they had ac-
quired. Quiroz then made inculpatory statements. The agents
transported Quiroz to the DEA office in Phoenix. There, Qui-
roz told agents he would not sign any Miranda waiver or other
paperwork, but he continued to engage with the agents and
made more inculpatory statements.
    B. Admission of Quiroz’s Post-Arrest Statements
    At the final pretrial conference before the bench trial, Qui-
roz told the district court, “I never got my Miranda rights writ-
ten. I never signed a waiver so that person can come and say,
‘He made a statement.’” (Bench Trial R. 154 at 26.) The gov-
ernment then told the court that Quiroz had been orally ad-
vised of his Miranda rights, to which Quiroz responded,
“[T]hey’ve never read me my Miranda rights.” (Id. at 30.) The
district court decided to hold a suppression hearing. Agent
O’Reilly was the only government witness; Quiroz did not
present any evidence.
Nos. 16-3510 & 16-3518                                         5

    The district court found that Quiroz waived his Miranda
rights. The court credited Agent O’Reilly’s testimony that
Quiroz was in fact read his Miranda warnings. It went on to
find that Quiroz’s statement—“I did nothing”—was a volun-
tary, knowing, and intelligent waiver of his rights. Accord-
ingly, it admitted Quiroz’s post-arrest statements at his bench
trial.
    Shortly before the jury trial, Quiroz again moved to sup-
press the statements for the same reason as before. The gov-
ernment and Quiroz both indicated that the evidence at the
hearing would be the same as it was before. Thus, the district
court again denied the motion to suppress and admitted the
statements at Quiroz’s jury trial.
   C. Admission of Other Out-of-Court Statements
    As is often the case in drug prosecutions, the government
wished to introduce statements at Quiroz’s trials made by its
informant (Vance) and Quiroz’s alleged coconspirators (Javier
and Cesar in the bench trial, and Barraza in the jury trial).
    In order to offer coconspirator statements, the government
was preliminarily required to show by a preponderance of the
evidence that (1) a conspiracy existed, (2) Quiroz and the de-
clarant were members of that conspiracy, and (3) the proffered
statements were made in furtherance of that conspiracy.
United States v. Davis, 845 F.3d 282, 286 (7th Cir. 2016); United
States v. Santiago, 582 F.2d 1128, 1134–35 (7th Cir. 1978). The
government was permitted to present this evidence by sub-
mitting a Santiago proffer before trial, and it did so.
     Before the bench trial, the court reserved ruling on the ad-
missibility of Javier and Cesar’s coconspirator statements un-
til the government finished presenting its evidence at trial.
6                                      Nos. 16-3510 & 16-3518

The court indicated that it would, at the close of the govern-
ment’s case, strike such testimony if it found that the govern-
ment had not met its evidentiary burden. At trial, the district
court ruled that the government had met its burden and did
not strike any testimony.
    Quiroz also moved before the bench trial “to preclude the
prosecution from introducing any and all hearsay not sub-
stantiated by the Court.” (Bench Trial R. 204 at 107.) The dis-
trict court denied the motion but preserved Quiroz’s ability to
object at trial to any hearsay offered. No objection was made
to Vance’s out-of-court statements at trial, and they were ad-
mitted.
   Before the jury trial, the court indicated that it would ad-
mit the statements of both Vance and Barraza but would hear
objections or motions to strike at trial if necessary. Quiroz
made neither, and the out-of-court statements of both men
were admitted.
                               ***
    After the bench trial, the district court convicted Quiroz
of the methamphetamine charges. At a second trial a few
months later, a jury convicted Quiroz of the marijuana
charges. The court sentenced Quiroz to 180 months’ impris-
onment in each case, to run concurrently, a sentence below
his guidelines range. This consolidated appeal followed.

                           II. ANALYSIS
    Quiroz has two general concerns on appeal. First, he ar-
gues that the district court erred in admitting his post-arrest
statements because he did not knowingly, intelligently, and
voluntarily waive his Miranda rights. He believes that their
Nos. 16-3510 & 16-3518                                           7

admission was non-harmless error in both trials, requiring re-
versal of both convictions.
    Second, he argues that the district court abused its discre-
tion in admitting Vance’s out-of-court statements in both tri-
als, Cesar’s in the bench trial, and Barraza’s in the jury trial.
He believes that the admission of this evidence was also non-
harmless error that mandates reversal.
    We take each argument in turn and discuss additional
facts as necessary.
   A. Voluntary, Knowing, and Intelligent Waiver of Rights
    A defendant’s waiver of Miranda rights must always be
voluntary, knowing, and intelligent. Moran v. Burbine, 475 U.S.
412, 421 (1986); United States v. Carson, 582 F.3d 827, 833 (7th
Cir. 2009). Whether a person has validly waived his Miranda
rights depends on the totality of the circumstances, United
States v. Shabaz, 579 F.3d 815, 820 (7th Cir. 2009), and the gov-
ernment must prove a valid waiver by a preponderance of the
evidence, Colorado v. Connelly, 479 U.S. 157, 168 (1986). Courts
typically look at such factors as “the defendant’s background
and conduct, the duration and conditions of the interview and
detention, the physical and mental condition of the defend-
ant, the attitude of the law enforcement officials, and whether
law enforcement officers used coercive techniques.” Shabaz,
579 F.3d at 820.
   We review the ultimate issue of the voluntariness of a Mi-
randa waiver de novo. United States v. Jackson, 300 F.3d 740, 747–
48 (7th Cir. 2002) (citing United States v. Smith, 218 F.3d 777,
780 (7th Cir. 2000)). But we review the trial court’s factual find-
ings with respect to the facts on which the voluntariness claim
was based for clear error. United States v. Walker, 272 F.3d 407,
8                                         Nos. 16-3510 & 16-3518

412 (7th Cir. 2001); United States v. Brooks, 125 F.3d 484, 491 (7th
Cir. 1997) (citation omitted).
   Here, the district court denied Quiroz’s motions to sup-
press his statements because he implicitly waived his rights.
We review this determination de novo, using the district court’s
findings of fact and credibility determinations because they
are neither clearly erroneous nor argued to be so.
    To be sure, implicit waivers can be knowing, intelligent,
and voluntary. So long as the government can prove that the
defendant understood his rights, voluntarily speaking with-
out a lawyer present constitutes a valid waiver. See Berghuis v.
Thompkins, 560 U.S. 370 (2010). Thompkins requires the govern-
ment to show that (1) warnings were given, (2) the accused
made an uncoerced statement, and (3) the accused under-
stood his rights. Id. at 384. Showing that the warnings were
given and that the accused then made an uncoerced statement
is insufficient to show a valid waiver. Id. The government
must make the additional showing of understanding. Id.
   Quiroz argues that the district court erred when it found
that he understood his rights.
    After the agents asked if Quiroz understood his rights that
had been read to him, he responded ambiguously: “I did
nothing.” Nonetheless, the district court found that the total-
ity of the circumstances demonstrated by a preponderance of
the evidence that Quiroz understood his rights. Though the
district said, “I find it’s an implied waiver when you talk after
you’ve been told you don’t have to talk,” (Bench Trial R. 204
at 101), it also discussed other relevant facts that it believed
demonstrated Quiroz’s understanding. Those facts are de-
tailed below in our own analysis.
Nos. 16-3510 & 16-3518                                          9

   On review, we agree with the district court’s conclusion.
The totality of the circumstances in the record shows that Qui-
roz understood his rights even though he did not explicitly
acknowledge that understanding.
    First, Quiroz is an intelligent individual who understands
English and “use[s] words and sentences that are entirely con-
sistent with the intelligence a person would need to under-
stand the words read to him by the agent relating to his Mi-
randa rights.” (Id. at 101–02.) Further, the district court found
that Agent O’Reilly was credible, and he testified in part that
Quiroz “seemed to understand everything [the agents] were
saying.” (Id. at 39, 102.) See Shabaz, 579 F.3d at 820 (indicating
that courts can consider the defendant’s background and
mental condition).
    Second, Quiroz was not “a timid person in asserting his
rights relating to trial procedures and certainly discovery ob-
ligations,” indicating that he had at least some knowledge of
the system. (Bench Trial R. 204 at 94.) See United States v.
Brown, 664 F.3d 1115, 1118 (7th Cir. 2011) (noting that the de-
fendant’s knowledge of the criminal justice system is a rele-
vant factor). The record supports this statement. For example,
Quiroz told the agents that he wouldn’t sign anything but
continued talking freely, telling them that that he could help
them but he would need to be on the street to do so. (Bench
Trial R. 204 at 42, 65.) Then, after the court told Quiroz that
only constitutional violations were bases for suppressing his
statements, he asked the court to suppress his statements be-
cause he did not sign the Miranda waiver form. (Id. at 25–26.)
When this didn’t work to secure him a suppression hearing,
he told the court that he hadn’t been informed of his Miranda
warnings at all. (Id.) See also Shabaz, 479 F.3d at 820 (finding
10                                      Nos. 16-3510 & 16-3518

that defendant understood his rights when he tried to
“‘hedge[] his bets’ by talking and getting the benefit of coop-
eration while refusing to sign the waiver and thus enabling
his subsequent claim of non-waiver of rights”).
    And third, the agents asked for and received Quiroz’s con-
sent for a protective sweep of the property; it wasn’t until the
search was complete that they began questioning him. (Bench
Trial R. 204 at 33–34.) See Shabaz, 579 F.3d at 820 (indicating
that courts can consider the conditions surrounding the inter-
view and the law enforcement officials’ attitudes).
    We reject Quiroz’s argument that we must reach a differ-
ent conclusion under our prior decision in United States v.
Brown. There, the court assumed that the defendant had am-
biguously acknowledged that he understood his rights but
nonetheless found that there was sufficient evidence he un-
derstood: Brown had substantial experience with the criminal
justice system, he negotiated with investigators for a deal, and
he selectively chose which questions to answer during inter-
rogation. See Brown, 664 F.3d at 1118. Quiroz believes that
these factors are required to be present in cases where a de-
fendant does not explicitly indicate that he understands his
rights.
    But this approach is antithetical to the well-settled princi-
ple that courts should consider the totality of the circum-
stances in determining whether there was a valid waiver.
Brown did not displace this general rule; it applied it. See id.
(“Looking at the totality of the circumstance[s], we feel it is
clear that Brown understood and waived his rights.”). If any-
thing, Brown supports our conclusion that the totality of the
circumstances can support finding that a defendant under-
stood his rights even if he does not explicitly say so.
Nos. 16-3510 & 16-3518                                        11

    The totality of the circumstances shows that it is more
likely than not that Quiroz understood his rights. For that rea-
son, his uncoerced statement after he was read his rights con-
stituted a valid implicit waiver. Thus, the court did not err
when it allowed the government to introduce Quiroz’s incul-
patory statements in both trials.
   B. Admission of Other Out-of-Court Statements
    We turn next to the district court’s admission of other
out-of-court statements. We review the admission of evi-
dence for an abuse of discretion and “will reverse an eviden-
tiary ruling only when the record contains no evidence on
which the district court rationally could have based its rul-
ing.” United States v. Gorman, 613 F.3d 711, 717 (7th Cir. 2010).
But when a defendant fails to object to an evidentiary error,
we review for plain error. United States v. Ambrose, 668 F.3d
943, 963 (7th Cir. 2012). This is an exceedingly deferential
standard, and one under which we will reverse in only the
most exceptional of circumstances. See Lieberman v. Washing-
ton, 128 F.3d 1085, 1095 (7th Cir. 1997).
    In both trials, the government introduced out-of-court
statements by its confidential informant, Vance, and those
made by alleged coconspirators. In the bench trial, those co-
conspirators were Javier and Cesar, the two couriers in the
methamphetamine transactions. In the jury trial, that cocon-
spirator was Barraza, the courier in the marijuana transac-
tion. Quiroz argues that Vance’s, Cesar’s, and Barraza’s state-
ments should not have been admitted.
   1. Vance’s Statements
   The district court admitted recordings of Vance speaking
with Quiroz, Cesar, and Barraza at Quiroz’s trials. Before his
12                                      Nos. 16-3510 & 16-3518

bench trial, the district court preserved Quiroz’s ability to ob-
ject to any hearsay offered. Further, at the bench trial, the dis-
trict court gave Quiroz the opportunity to object to Vance’s
statements at the close of the government’s evidence. He did
not object to the statements. Then, before the jury trial, the
court indicated it would admit Vance’s statements but pre-
served Quiroz’s ability to move to strike testimony. He did
not. In both cases, then, the court invited Quiroz to object or
move to strike at trial, and he didn’t. Thus, we review for plain
error.
   The government agrees that these statements could not
be properly admitted under Rule 801(d)(2)(E) because Vance
was not a coconspirator. See United States v. Mahkimetas, 991
F.2d 379, 383 (7th Cir. 1993) (holding that 801(d)(2)(E) does
not apply in cases where there is a single criminally moti-
vated person and a government informant because a con-
spiracy cannot exist between them).
    Instead, the government contends that Vance’s out-of-
court statements were not introduced for the truth of the
matter asserted but “to put [Quiroz’s] own words in context
and to help the jury make sense out of his reaction to what
[Vance] said and did.” United States v. Gaytan, 649 F.3d 573,
580 (7th Cir. 2011); see also United States v. Foster, 701 F.3d
1142, 1150 (7th Cir. 2012) (“The admission of recorded con-
versations between informants and defendants is permissi-
ble where an informant’s statements provide context for the
defendant’s own admissions.”). We agree that Vance’s state-
ments to Quiroz were admissible for this purpose, and so the
court did not plainly err in admitting them.
   Vance’s recorded statements in conversations with Cesar
and Barraza also fall within this context rule. The statements
Nos. 16-3510 & 16-3518                                       13

of nonconspirators may be admitted “to give context to the
coconspirators’ ends of the conversations,” even when being
introduced against a conspirator not included in the conver-
sation. United States v. Zizzo, 120 F.3d 1338, 1348 (7th Cir.
1997). To be sure, the Zizzo court instructed the jury that the
informant’s statements could not be used for their truth. It
was careful to admit only the statements that the coconspira-
tors were in a position to deny or adopt based on infor-
mation that they had learned from sources other than the in-
formant. But Quiroz did not object to these statements, and
“the failure of the trial court to give limiting instructions on
the use of hearsay statements at the time of their admission
does not constitute plain error mandating reversal.” United
States v. Fleming, 594 F.2d 598, 606 (7th Cir. 1979).
   2. Coconspirator Statements of Cesar and Barraza
    The district court admitted Cesar’s and Barraza’s state-
ments under Rule 801(d)(2)(E). The rule provides that a
statement offered against a party is not hearsay if the state-
ment is made by a coconspirator of that party during the
course, or in furtherance, of the conspiracy.
    Before admitting evidence under Rule 801(d)(2)(E), the
court must find by a preponderance of the evidence (1) that
a conspiracy existed, (2) that the declarant was a member of
the same conspiracy as the defendant, and (3) that the state-
ment was made in furtherance of the conspiracy. Bourjaily v.
United States, 483 U.S. 171, 175–76 (1987). A district court’s
factual determination as to the existence of these elements is
reviewed for clear error. United States v. Hogan, 886 F.2d 1497,
1504 (7th Cir. 1989).
14                                     Nos. 16-3510 & 16-3518

    A conspiracy exists when there is “an agreement to com-
mit some illegal act and [when] the alleged coconspirator
knew ‘something of its general scope and objective though
not necessarily its details.’” Mahkimetas, 991 F.2d at 382
(quoting United States v. Cerro, 775 F.2d 908, 911 (7th Cir.
1985)). The court “may examine the hearsay statements
sought to be admitted” and give the evidence “such weight
as … judgment and experience counsel.” Bourjaily, 483 U.S.
at 175. But we have required some evidence independent of
the out-of-court statement itself to corroborate the conspir-
acy’s existence. United States v. Lindemann, 85 F.3d 1232, 1239
(7th Cir. 1996).
     Quiroz believes that the district court clearly erred when
it found that there was a conspiracy between Quiroz and Ce-
sar and Quiroz and Barraza because the government offered
insufficient evidence independent of the statements them-
selves to corroborate the conspiracy’s existence. (Appellant’s
Br. at 28–30.) The record indicates otherwise.
    In admitting Cesar’s statements in the bench trial, the dis-
trict court considered Vance’s in-person testimony about
conversations with Cesar and recorded conversations where
Quiroz himself confirmed the methamphetamine delivery
after it occurred as corroborating evidence. (Bench Trial R.
207 at 102.) It indicated that “the admissions of the defend-
ant himself without even taking into account the statements
of [Cesar] … establish a conspiracy.” (Id.)
    In admitting Barraza’s statements in the jury trial, the
court found that the government’s Santiago proffer satisfied
its burden. It believed that Quiroz’s statements, together
with the hearsay statements sought to be admitted, estab-
Nos. 16-3510 & 16-3518                                        15

lished that a conspiracy existed between Quiroz and Bar-
raza. (Jury Trial R. 217 at 79.) For example, the proffer indi-
cated that Quiroz told Vance that a person would be calling
on behalf of “Midget,” and then a call came later from Bar-
raza, who said he was calling on behalf of Midget. (Jury Trial
R. 121 at 18.) There were also recorded meetings between
Vance and Quiroz in which Quiroz described the quality of
the marijuana that he expected to be delivered by the courier
(later identified as Barraza). (Id. at 19.) The court went on to
say that if the evidence did not comport with what was prof-
fered, the court would consider a motion to strike. (Jury Trial
R. 217 at 80.) Quiroz made no such motion.
   The district court was permitted to consider the out-of-
court statements themselves, so long as it had some inde-
pendent evidence of the conspiracy. In both cases, it did. Its
finding of a conspiracy was not clearly erroneous, and it did
not abuse its discretion in admitting the statements.
   3. Harmless Error
   As a final note, even if the district court had committed
any error in admitting Vance’s, Cesar’s, or Barraza’s state-
ments, it would have been harmless. Harmless errors are
those that do not have an effect on the outcome because the
case against the defendant is so overwhelming absent the er-
roneously admitted evidence. See, e.g., United States v. Lee,
413 F.3d 622 (7th Cir. 2005); United States v. Westmoreland, 240
F.3d 618 (7th Cir. 2001). This is the case here.
   Quiroz’s post-arrest statements were properly admitted.
There was also testimony from two sources that it was Qui-
roz’s voice on the recordings, and those statements were
properly admitted as admissions of a party-opponent. And
16                                    Nos. 16-3510 & 16-3518

Vance testified in both trials. This evidence made the govern-
ment’s case against Quiroz overwhelming. Even without the
recorded statements of Vance, Cesar, and Barraza, the out-
come would have been the same.
                        III. CONCLUSION
   For the foregoing reasons, we AFFIRM the district court’s
judgments of conviction in case numbers 16-3510 and 16-3518.